DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
In view of the Amendments to the Claims filed November 9, 2021, the rejections of claims 1-8 and 12-20 under 35 U.S.C. 103 previously presented in the Office Action sent June 9, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1, 3-8, 12, 13, and 15-19 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Kim (U.S. Pub. No. 2012/0132245 A1), and Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 1, 3, and 15, Kaltenbrunner et al. discloses a flexible transparent contact film assembly for a flexible organic photovoltaic (OPV) device, the flexible transparent contact film assembly comprising:
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”);
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer, in which PET is a polymer); 
a flexible transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the 
a flexible first transparent conductor layer (such as the PEDOT:PSS layer functioning as a transparent electrode described at right column, page 6 cited to read on the claimed “flexible” as it inherently comprises some degree of flexibility).

Kaltenbrunner et al. does not disclose the details of a flexible organic photovoltaic (OPV) device utilizing the cited flexible transparent contact film assembly.
However, Vardeny et al. discloses a flexible organic photovoltaic (OPV) device and discloses 
a flexible support substrate and a flexible first transparent conducting layer acting as an electrode (see 108 and 106, FIG. 1 cited to read on the claimed “flexible” as it inherently comprises some degree of flexibility),
a flexible charge-collection layer coated on top of the flexible first transparent conducting layer (such as charge-collection layer 111, FIG. 1 and see [0058] exemplifying “PEDOT:PSS” cited to read on the claimed “flexible” as it inherently comprises some degree of flexibility), 
a flexible bulk heterojunction photoactive layer coated on top of the flexible first charge-collection layer (such as bulk heterojunction layer 102, FIG. 1 & see [0037]
a flexible second charge-collection layer, of opposite polarity as the flexible first charge-collection layer and formed of a different material than the flexible first charge-collection layer, coated on top of the flexible bulk heterojunction (such as electron transport layer 107, FIG. 1 which is opposite to the cited first hole transport layer 111 cited to read on the claimed “flexible” as it inherently comprises some degree of flexibility; see [0063] exemplifying different materials such as “calcium, lithium fluoride, carbon nanotubes, n-type ZnS, Alq3 and other such small molecules, or other low work function materials”), 
a flexible second transparent conductor layer coated on top of the second charge-collection layer (such as cathode 104, FIG. 1; see [0057] teaching cathode electrode may be a transparent conductive material; it would have been obvious to a person having ordinary skill in the art to have selected a transparent conductive material for cited cathode because Vardeny et al. explicitly suggests the material and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the flexible OPV device of Vardeny et al. to include using the flexible transparent film assembly functioning as an electrode as disclosed by Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent electrode for a 
The other difference between the invention, as claimed, and the flexible OPV of modified Kaltenbrunner et al. is the addition of a pressure-sensitive adhesive coated on top of the flexible second transparent conductor layer on an opposite side of the flexible transparent contact film from the support substrate and capable of adhering the flexible transparent conductor layer to a curved surface of a semitransparent object after the support substrate is removed from the opposite side of the flexible transparent contact film.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a flexible photovoltaic device (22, Fig. 2 inherently comprising some degree of flexibility) and 
a flexible pressure-sensitive adhesive on an opposite side of the flexible photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the flexible transparent contact film assembly of Kaltenbrunner et al., as modified above, to include a pressure-sensitive adhesive on the opposite side of the flexible transparent contact film assembly from the flexible support substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses.
the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and capable of adhering and conforming the flexible second transparent conductor layer to a curved surface of a semitransparent object (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “capable of adhering and conforming the flexible second transparent conductor layer to a curved surface of a semitransparent object” because it is depicted in Fig. 2 and described in [0037]
after the support substrate is removed from the opposite side of the flexible transparent contact film assembly (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate).

Kaltenbrunner et al. exemplifies rigid glass as the supporting substrate material (recall “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”) but does not teach a flexible material compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the flexible transparent contact film of Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
With regard to claims 7 and 17, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, and Zhao et al. under 35 U.S.C. 103 as discussed 
coating the support substrate with the transfer release layer (recall the rigid glass support substrate, as modified by Zhao et al. with substituted flexible polymer material, disclosed in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release layer),
laminating the support substrate and the transfer release layer with the flexible transparent substrate (recall cited flexible transparent PET substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited rigid glass support substrate, as modified by Zhao et al. with substituted flexible polymer material, and the cited PDMS transfer release layer); and 
coating the flexible transparent substrate with the first transparent conductor layer (recall cited first transparent PEDOT:PSS conductor layer at right column, page 6 of Kaltenbrunner et al. coated on the cited flexible transparent PET substrate).

Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Kim (U.S. Pub. No. 2012/0132245 A1), and Zhao et al. (U.S. Pub. No. 2014/0000681 A1), as applied to claims 1, 3, 7, 15, and 17 above, and in further view of Conner et al. (U.S. Pub. No. 2013/0098436 A1).
With regard to claim 4, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, and Zhao et al. under 35 U.S.C. 102(a)(1) as discussed above.
Kaltenbrunner et al. teaches PEDOT:PSS as the flexible transparent conductor layer, functioning as a transparent electrode (recall right column, page 6), but does not  specifically disclose the claimed blend of PEDOT:PSS and silver nanowires.
However, Conner et al. discloses a thin film solar cell and discloses common transparent electrode materials are Ag nanowires and PEDOT:PSS (see [0051]) reading on the claimed “blend of PEDOT:PSS and silver nanowires” as it is a mixture of PEDOT:PSS and silver nanowires.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Kim (U.S. Pub. No. 2012/0132245 A1), and Zhao et al. (U.S. Pub. No. 2014/0000681 A1), as applied to claims 1, 3, 7, 15, and 17 above, and in further view of Bol et al. (U.S. Pub. No. 2013/0130037 A1).
With regard to claim 5, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, and Zhao et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kaltenbrunner et al. exemplifies PEDOT:PSS as the flexible transparent contact layer/material, functioning as a transparent electrode (recall right column, page 6), but does not  specifically disclose the claimed blend of small graphene flakes and silver nanowires.
However, Bol et al. discloses transparent electrodes, even for photovoltaic devices (see [0003]), and discloses the transparent electrode may be formed of a blend of silver nanowires/nanotubes (see [0031]) and graphene flakes (see [0038]).
.
Claims 6, 8, 12, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Kim (U.S. Pub. No. 2012/0132245 A1), and Zhao et al. (U.S. Pub. No. 2014/0000681 A1), as applied to claims 1, 3, 7, 15, and 17 above, and in further view of Van Duren et al. (U.S. Pub. No. 2014/0170806 A1).
With regard to claim 6 and 16, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, and Zhao et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kaltenbrunner et al. exemplifies PEDOT:PSS as the flexible transparent contact layer/material, functioning as a transparent electrode (recall right column, page 6), but does not  specifically disclose the claimed amorphous transparent conductive oxide.
However, Van Duren et al. discloses a thin film solar cell and discloses common transparent electrode materials are amorphous TCO’s (see [0057] disclosing for example indium zinc oxide).

With regard to claims 8 and 18, dependent claim 6 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, Zhao et al., and Van Duren et al. under 35 U.S.C. 102(a)(1) as discussed above. Kaltenbrunner et al. discloses a method of manufacture of the flexible transparent contact film assembly comprising: 
coating the flexible support substrate with the transfer release layer (recall the rigid glass support substrate disclosed in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al., as modified to include the flexible material of Zhao et al. above, is coated with the cited PDMS transfer release layer),
laminating the flexible support substrate and the transfer release layer with the flexible transparent substrate (recall cited flexible transparent PET substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited flexible support substrate, as modified by Zhao et al. above, and the cited PDMS transfer release layer); and 
coating the flexible transparent substrate with the flexible transparent conductor layer which comprises the amorphous transparent conductive oxide (recall cited transparent PEDOT:PSS conductor layer at right column, page 6 of 

Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process
With regard to claims 12 and 19, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, and Zhao et al. under 35 U.S.C. 102(a)(1) as discussed above.
Kaltenbrunner et al., as modified above, does not teach the material of the flexible first transparent conductor layer and the flexible second conducting layer. 
[0057]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Van Duren et al., which includes amorphous indium doped zinc oxide, for the cited flexible transparent first conductor layer and the cited flexible second conductor layer as the top and bottom electrodes in the thin film of modified Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case electrode materials for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Kim (U.S. Pub. No. 2012/0132245 A1), and Zhao et al. (U.S. Pub. No. 2014/0000681 A1), as applied to claims 1, 3, 7, 15, and 17 above, and in further view of Van Duren et al. (U.S. Pub. No. 2014/0170806 A1) and Conner et al. (U.S. Pub. No. 2013/0098436 A1).
With regard to claim 13, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Kim, and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a flexible OPV device comprising a top and bottom transparent electrode of amorphous Indium doped Zinc Oxide (reading in the claimed amorphous transparent conductive oxide). 

However, Van Duren et al. discloses a thin film solar cell and discloses common electrode materials are amorphous TCO’s such as indium zinc oxide (see [0057]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Van Duren et al., which includes amorphous indium doped zinc oxide, for one of the cited flexible first transparent conductor layer and the flexible cited second conductor layer as the top or bottom electrodes in the thin film of modified Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case electrode materials for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Modified Kaltenbrunner et al. does not disclose a flexible OPV device wherein one of the flexible first and second transparent conductors, the top and bottom electrodes, is not the amorphous indium doped zinc oxide by a blend of PEDOT:PSS and silver nanowires. 
However, Conner et al. discloses a thin film solar cell and discloses common top and bottom electrode designs include one of the electrodes as Ag nanowires and PEDOT:PSS (see [0051]), reading on the claimed “blend of PEDOT:PSS and silver nanowires” it is a mixture of PEDOT:PSS and silver nanowires, and the other electrode of a different material (see [0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Conner et al. .

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 7, 2021